department of the treasury internal_revenue_service washington d c sep on04 a ef he ta ore tax_exempt_and_government_entities_division uics legend taxpayer a taxpayer b company m insurance_company n company o individual d individual e company p company q company r company s company t court cp state s state t date date date page date date date date date month sec_1 and amount amount amount amount amount amount dear concerning the status of contributions this is in response to a ruling_request dated to your individual_retirement_accounts iras the facts upon which you base your requests are as follows taxpayer a is married to taxpayer b taxpayers a an taxpayer a terminated employment with company m plans represented to be qualified within the meaning of in which taxpayer a participated at his termination ' distributions from said retirement plans db are residents of state t which sponsored one or more retirement sec_401 of the internal_revenue_code taxpayer a was entitled to receive in also participated in taxpayer b also terminated employment with in company m’s qualified_retirement_plans at her termination taxpayer b was entitled to receive distributions from said retirement plans induced by representations made by employees of company p a licensed securities broker-dealer yers a and b authorized companies p and and company q a registered investment_advisor taxp q to manage the investment of their qualified retiremen company m taxpayer b it funds page each rolled over upon the advice of representatives of companies p and q taxpayers a and b distributions received respectively from the qualified_retirement_plan s maintained by company m into separate individual retirement annuities described in code sec_408 issued by taxpayer a rolled over amount on date sec_1 and taxpayer b insurance_company n rolled over amount on date year as of date the value s of taxpayers a and b’s ira_annuities had decreased significantly insurance_company n is a state s_corporation authorized to do business in state t insurance_company n sells financial products primarily to individuals most of its sales are made through independent financial advisors and other distribution channels including but not limited to investment firms and financial institutions on or about date taxpayers a and b along with other similarly situated taxpayers filed a lawsuit in court cp state t a court of competent jurisdiction against insurance_company n company o the distributor of insurance_company n products company p company q company r company s individual d and individual e individuals d and e owned and operated companies p q r and s the lawsuit alleged that individuals d and e and companies p through by taxpayers a and b said lawsuit was s sold and or recommended the ira_annuities purchased amended on or about date the lawsuit as amended contains a factual allegation to the effect that each plaintiff signed a document captioned group annuity application_for participation for submission to insurance_company n these applications were either signed by ndividual d or individual e who was listed as agent along with a reference to company p as the individual d or individual e as agent and to company p as firm on the application itself was also was acting simultaneously as an agent intended to indicate that individual d and individual e wuity of insurance_company n in procuring the sale of the a a sample group annuity application_for participation attached to the copy of the lawsuit submitted with taxpayers a and b’s ruling_request indicates that qualified ira_annuities may be purchased from insurance_company n agent’s firm the reference to either from qualified_retirement_plans companies p through s and individuals d and e the lawsuit as amended alleged that breached their fiduciary duty to taxpayers a and b by i them to purchase and selling them ira_annuities as vehicles to receive distributions made insurance_company n was vicariously liable for said b eaches of fiduciary duty by its agents company p and individuals d and e companies p hrough s and individuals d and e defrauded taxpayers a and b by either intentionally misrepresenting or omitting material facts from them when they sold them their ira_annuities f rthermore taxpayers a and b said misrepresentations when they purchased their ira_annuities finally company p and individuals d and e were acting within the scope of th ir duties as agents of insurance_company n when they made the fraudulent misrepresentations and committed constructive fraud against taxpayers a and b furthermore company p and individuals d and e wer acting within the scope of their duties as agents of insurance_company n when they committed constructive fraud companies p through s and individuals d and e were negligent when they sold ira_annuities to taxpayers a and b omissions all of the named defendants in selling them their ira_annuities relied upon ees in relevant part article of the settlement provides which negligence caused the decline in value of taxpayers a and b’s ira_annuities furthermore company p and individuals d and e were acting within the scope of their duties as agents of insurance_company n when they negligently recommended and sold the ira_annuities to taxpayers a and b and companies p through s and individuals d and e negligently misrepresented and negligently failed to disclose material facts to taxpayers a and b when they sold them their ira_annuities which negligence caused ihe decline in value of taxpayers a and b’s ira_annuities furthermore company p and individuals d and e were acting within the scope of their duties as agents of insurance_company n when they made their negligent misrepresentations and when they negligently failed to disclose material we in month sec_1 and taxpayers a and b entered into a settlement agreement with insurance_company n and company o pursuant to which insurance_company n agreed to pay taxpayers a and b sum s of money in exchange for their agreeing to the dismissal of the above-referenced date lawsuit under the terms of the settlement taxpayer a was entitled to receive amount and taxpayer b entitled to received amount that insurance_company n shall make separate transfers of the surrender amounts for each of the plaintiff's annuities to plaintiff's respective designees within seven business days after the processing of such paperwork from documentation contained in the file it appears th t the above-referenced settlement was the result of arm’s-length negotiations between various parties with adverse interests pursuant to the settlement agreement the date lawsuit against insurance_company n company o companies p through s and individuals d and e was dismissed on or about date the above referenced amount sec_3 and payments were made by check from insurance_company n to taxpayers a and b maintained by taxpayers a and b’s counsel on or about date checks in the amounts of amount sec_5 and were issued by said counsel to taxpayers a and b respectively amount sec_5 and represented amount sec_3 and less attorney’s fees on or about date taxpayer a contributed amount into an ira set up and maintained in his name with company t also on or about date taxpayer b contributed amount into an ira set up and maintained in her name with company t contributory iras met the requirements of code sec_408 were made within days of date the date amount sec_3 and were paid to taxpayers a and b checks were deposited into a_trust account it has been represented that both said date contributions said settlement agreement the value of the b’s ira annuity which consisted of the it has been represented that pursuant to article of th respective taxpayer’s either taxpayer a’s or taxpayer respective ira annuity value exclusive of amounts received as a result of the settlement referenced herein less the applicable surrender charge was transf red by insurance_company n by means of a direct trustee to trustee transfer to the respective axoners ira account maintained with company t it has also been represented that the sum of the settlem nt proceeds paid either to taxpayer a amount or to taxpayer b amount and of the a ounts transferred by either taxpayer a or page taxpayer b respect to taxpayer a or amount with respect to taxpayer b to his her ira maintained with company t did not exceed either amount with based upon the foregoing you request the following rulings that taxpayer a’s receipt of amount from insurance_company n pursuant to the above described settlement of a lawsuit and its subsequent contribution into an ira set up and maintained in his name with company t constitutes a valid rollover transaction within the meaning of sec_408 of the internal_revenue_code and ans a_trust created or organized in the that taxpayer b’s receipt of amount from insurance_company n pursuant to the above described settlement of a lawsuit and its subsequent contribution into an ira set up and maintained in her name with company t constitutes a valid rollovet transaction within the meaning of sec_408 of the internal_revenue_code with respect to the requested letter rulings section oe of the code provides that for purposes of this section the term individual retirement accoun united_states for the exclusive benefit of an individual or his beneficiaries but only if the written governing instrument creating the trust meets certain requirements among these requirements is the one found in paragraph of sec_408 which states that except in the case of a rollover_contribution described in subsection d in section tee a b or e no contribution will be accepted unless it is in cash and contributions will not be accepted for the taxable_year in excess of the amount in effect for such taxable_year under sec_219 on behalf of any individual sec_408 of the code provides the general_rule for the tax treatment of distributions from iras this section provides in pertinent part that except as otherwise provided in subsection d any amount_paid or distributed out of an individual_retirement_plan or under an individual_retirement_annuity shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code establishes an exception to the contribution rules of sec_408 and the income inclusion rule_of sec_408 for certain transactions characterized as rollover_contributions under sec_408 an amount is described i in paragraph as a rollover_contribution if it meets the requirements of subparagraphs a and b subparagraph a of sec_408 of the code states in pertinent part that paragraph of sec_408 does not apply to any amount_paid or distributed out of an individual_retirement_account or individual_retirement_annuity to the individual for whose benefit the account or annuity is maintained if -- i the entire amount received including money and any other_property is paid into an individual_retirement_account or individual reine annuity other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution subparagraph b of sec_408 in short provides that this paragraph does not apply to any amount described in subparagraph a i received by an individual from an ira account or annuity if at any time during the 1-year period ending on the day of such receipt such individual received page rr the part of a number of defendants any other amount described in that subparagraph from an ira account or annuity which was not includible in his gross_income because of the application of this paragraph with respect to the requested letter rulings it has been represented that taxpayers a and b and a court of competent jurisdiction against other similarly situated taxpayers initiated a lawsuit in various defendants named in the lawsuit including insurance_company n relating to a significant loss in value of ira_annuities described in code sec_408 owned by taxpayers a and b the lawsuit alleged various causes of said loss of value relating to activities taken either by insurance_company n company o or other named parties allegedly acting as the agents of insurance_company n said lawsuit was settled pursuant to said settlement taxpayers a and b recovered after attorney’s fees were deducted amount sec_5 and respectively which they rolled into iras described in code sec_408 within days of receipt the above reference settlement proceeds were designed ito replace a portion of taxpayers a and b’s ira annuity amounts lost due to alleged misconduct o including insurance_company n no distribution occutted until the issuance of the checks in amount sec_3 and by insurance_company n accordingly based on the particular facts and circumstances contained herein we hold that taxpayers a and b’s receipt of amount sec_5 and from insurance_company n as the replacement of a portion of their original ira_annuities pursuant to the above-reference lawsuit settlement and the payment of these amounts to the newly-established ind vidual retirement accounts at company t represent valid rollovers thus with respect to your ru ing requests we conclude as follows that taxpayer a’s receipt of amount from sure company n pursuant to the above described settlement of a lawsuit and its subsequent contribution into an ira set up and maintained in his name with company t constitutes a valid rollover transaction within the meaning of sec_408 of the internal_revenue_code and that taxpayer b’s receipt of amount from insurance_company n pursuant to the above described settlement of a lawsuit and its subsequent contribution into an ira set up and maintained in her name with company t constitutes a valid rollover transaction within the meaning of sec_408 of the internal_revenue_code this ruling letter is based on the assumption that taxpayers a and b’s ira_annuities were described in code sec_408 as represented it also assumes that the contributory iras set up and maintained in the names of taxpayers a and b described above meet the requirements of code sec_408 as represented representations made with respect thereto a copy of this letter has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office additionally it assumes the correctness of all facts and page if you have any questions concerning this letter_ruling please contact fax who may be reached at not a toll-free number or esquire sincerely yours on slam rances v sloan manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose
